          Case 1:19-cr-00259-NONE-SKO Document 43 Filed 04/19/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00259-NONE-SKO
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
13
     PEDRO ALEGRA. JR.,                                  DATE: April 21, 2021
14   EDGARDO ROSALES-ANDRADE,                            TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
15                                Defendants.
16

17          This case is set for a status conference on April 21, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice, and allows district judges to continue all criminal matters. This and previous General Orders

20 were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-

23 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

24 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00259-NONE-SKO Document 43 Filed 04/19/21 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

25 through their counsel, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 21, 2021.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00259-NONE-SKO Document 43 Filed 04/19/21 Page 3 of 5


 1          2.      By this stipulation, defendants now move to continue the status conference until August

 2 4, 2021, and to exclude time between April 21, 2021, and August 4, 2021, under 18 U.S.C.

 3 §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

 4          3.      The parties agree and stipulate, and request that the Court find the following:

 5                  a)      The government has represented that the discovery associated with this case

 6          includes investigative reports and related documents in electronic form, videos, photographs, and

 7          digital evidence. The government provided discovery and supplemental discovery. The

 8          government also recently provided additional supplemental discovery.

 9                  b)      Counsel for defendants desire additional time to review discovery, consult with

10          their clients, and discuss potential resolutions with their clients.

11                  c)      Counsel for defendants believe that failure to grant the above-requested

12          continuance would deny them the reasonable time necessary for effective preparation, taking into

13          account the exercise of due diligence.

14                  d)      The government does not object to the continuance.

15                  e)      Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendants in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of April 21, 2021 to August 4, 2021,

20          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) because it

21          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

22          finding that the ends of justice served by taking such action outweigh the best interest of the

23          public and the defendants in a speedy trial.

24          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00259-NONE-SKO Document 43 Filed 04/19/21 Page 4 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: April 14, 2021                       PHILLIP A. TALBERT
 4                                               Acting United States Attorney
 5
                                                 /s/ Antonio J. Pataca
 6                                               ANTONIO J. PATACA
                                                 Assistant United States Attorney
 7

 8
     Dated: April 14, 2021                       /s/ Monica Bermudez
 9                                               MONICA BERMUDEZ
10                                               Counsel for Defendant
                                                 Pedro Alegra, Jr.
11

12   Dated: April 14, 2021                       /s/ David Torres
                                                 DAVID TORRES
13                                               Counsel for Defendant
                                                 Edgardo Rosales-Andrade
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   4
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00259-NONE-SKO Document 43 Filed 04/19/21 Page 5 of 5


 1                                                   ORDER

 2          IT IS ORDERED that the hearing set for April 21, 2021, at 1 pm is continued until

 3 August 4, 2021, for a status conference.

 4          IT IS FURTHER ORDERED THAT the period of time from April 21, 2021, through August 4,

 5 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendants’ request on the basis of

 7 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.

 9
     IT IS SO ORDERED.
10

11 Dated:      April 16, 2021                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
